[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This action to recover damages for a back injury resulting from a slip and fall accident on Defendant's sidewalk at 35 West Morningside Street, Hartford on January 11, 1996 was tried before this court date on October 30, 1996.
It is found that the fall resulted from Defendant's negligence in failing to remove or sand the ice although Defendant had constructive notice of the condition in sufficient time to do so considering all of the evidence of weather, conditions presented. It is also found that Plaintiff was in the exercise of due care at the time of the accident.
There was evidence that Plaintiff had been involved in CT Page 8353 earlier accidents in 1984 and 1993 as well as a subsequent accident on February 14, 1995 all of which involved injuries to her back to some extent.
Plaintiff introduced evidence of medical bills which she claimed were for her back injury caused by this accident as follows:
         Hartford Hospital                       $ 92.14 Dr. Shapiro                             $135.00 Dr. Beebe                               $633.50 Comprehensive Physical Therapy          $289.00
It is found that $165 of Dr. Beebe's bills were attributable to this accident, the balance being primarily for treatment of the February 14, 1995 accident.
Plaintiff also testified that she had lost four days of work at $70 per day, and purchased an orthopedic pillow for $15 and an orthopedic mattress for $526.82, as a result of this accident.
The parties stipulated that all medical bills, (excluding the pillow and mattress) have been paid by collateral sources except for $30.
It is found that Plaintiff sustained as a result of this accident economic damages of $310 (medical payment of $30 and $280 lost wages) and non-economic damages of $1,000.00, for a total of $1,310.
Jerry Wagner Trial Judge Referee